COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Jessica Bhan V. Bryan James Danet; William Todd Kranz

Appellate case number:    01-10-00963-CV

Trial court case number: 0760263

Trial court:              313th District Court of Harris County

Date motion filed:        January 2, 2013

Party filing motion:      Appellees

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Terry Jennings
                          Acting individually           Acting for the Court

Panel consists of: Justices Jennings, Brown, and Sharp.


Date: January 30, 2013